J-S56017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.D.R., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3225 EDA 2016

               Appeal from the Order Entered September 8, 2016
              In the Court of Common Pleas of Philadelphia County
                  Family Court at No: CP-51-AP-0000693-2016


BEFORE:      BOWES, STABILE, and PLATT*, JJ.

MEMORANDUM BY STABILE, J.:                             FILED OCTOBER 19, 2017

        K.R. (“Mother”) appeals from the decree entered on September 8,

2016, in the Court of Common Pleas of Philadelphia County, that

involuntarily terminated her parental rights to her daughter, S.D.R., born in

September of 2012.1 Upon careful review, we affirm.

        In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court set forth

the factual and procedural history of this matter, which the record evidence

supports. As such, we adopt it herein. Trial Court Opinion, 4/5/17, at 1-4.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 By separate decrees entered on September 8, 2016, the trial court
involuntarily terminated the parental rights of S.D.R.’s father, A.X.
(“Father”), and the parental rights of the unknown father. Neither Father
nor the unknown father filed notices of appeal.
J-S56017-17



     By way of background, the Philadelphia Department of Human

Services (“DHS”) received a report on December 3, 2014, alleging that

Mother left S.D.R. alone in a motel room when she was arrested in the State

of Georgia for crimes involving theft.   Trial Court Opinion, 4/5/17, at 1.

Upon learning of Mother’s arrest, S.D.R.’s maternal grandmother, M.H.

(“Maternal Grandmother”), retrieved S.D.R. from Georgia and brought her to

Philadelphia. Id. In mid-December of 2014, Mother, who was then released

from prison, contacted DHS and advised that she did not give permission for

Maternal Grandmother to take S.D.R. to Philadelphia, and that she wanted

S.D.R. returned to her care in Georgia. Id. at 2; Petition, 8/1/16, Exhibit

“A,” at ¶ c.   On January 9, 2015, DHS learned that Mother had filed a

missing person report, and that S.D.R. was listed as a kidnap victim in the

State of Georgia. Id. at 2-3. On that same date, DHS, pursuant to an order

of protective custody, removed S.D.R. from the custody of Maternal

Grandmother, and placed her in foster care. Id. at 3.

     On January 22, 2015, the trial court adjudicated S.D.R. dependent.

Id. at 3. The court ordered that Mother be referred to the Behavioral Health

System (“BHS”).   Id.   Further, the court ordered that Mother be granted

supervised visitation with S.D.R., and that DHS provide transportation

assistance to Mother, if necessary.       DHS Exhibit #1.        Thereafter,

permanency review hearings occurred at regular intervals.

     On April 21, 2015, the court directed Mother to comply with the Single

Case Plan (“SCP”) objectives to attend parenting classes and anger

                                   -2-
J-S56017-17



management counseling.      Trial Court Opinion, 4/5/17, at 3.     On July 21,

2015, the court directed Mother to obtain a parenting capacity evaluation.

Id.   On November 9, 2015, the court ordered Mother to attend domestic

violence counseling. Id. In addition, the court directed Mother to provide

written documentation to the Community Umbrella Agency regarding her

treatment plan for both drug and alcohol and mental health services.        Id.

By the time of the permanency review hearing on February 3, 2016, Mother

was residing in a shelter in New York City, and she was receiving drug and

alcohol treatment. Id.

      On August 1, 2016, DHS filed a petition for the involuntary termination

of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5),

(8), and (b). The trial court held a hearing on September 8, 2016. At the

commencement of the hearing, Mother’s counsel stipulated on the record in

open court that, if called to testify, the caseworker would testify to the facts

as set forth in the involuntary termination petition. N.T., 9/8/16, at 5; see

also Involuntary Termination Petition, 8/1/16, at Exhibit “A.”     In addition,

DHS presented the testimony of James Wirt, the case manager from Turning

Points for Children.     Although Mother attended the hearing and was

represented by counsel, she did not testify or present any evidence on her

own behalf.

      By decree dated and entered on September 8, 2016, the trial court

granted DHS’s involuntary termination petition. Mother timely filed a notice

of appeal and a concise statement of errors complained of on appeal

                                     -3-
J-S56017-17



pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).      The trial court filed its Rule

1925(a) opinion on April 5, 2017.

      On appeal, Mother presents the following issues for our review:

      1. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Mother] under 23 Pa.C.S.A. § 2511(a)(1)?

      2. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Mother] under 23 Pa.C.S.A. § 2511(a)(2)?

      3. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Mother] under 23 Pa.C.S.A. § 2511(a)(5)?

      4. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Mother] under 23 Pa.C.S.A. § 2511(a)(8)?

      5. Whether the [t]rial [c]ourt erred by finding, under 23
      Pa.C.S.A. § 2511(b), that termination of [Mother’s] parental
      rights best serve[s] the child’s developmental, physical and
      emotional needs and welfare?

Mother’s brief at 5.

      We consider Mother’s issues according to the following standard.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.




                                      -4-
J-S56017-17


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory
       grounds for termination delineated in Section 2511(a). Only if
       the court determines that the parent’s conduct warrants
       termination of his or her parental rights does the court engage in
       the second part of the analysis pursuant to Section 2511(b):
       determination of the needs and welfare of the child under the
       standard of best interests of the child. One major aspect of the
       needs and welfare analysis concerns the nature and status of the
       emotional bond between parent and child, with close attention
       paid to the effect on the child of permanently severing any such
       bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm. See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).        In this case, we

conclude that the certified record supports the decree pursuant to Section

2511(a)(1) and (b), which provides as follows.2

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:
____________________________________________


2 Based on this disposition, we need not consider Mother’s issues with
respect to Section 2511(a)(2), (5), and (8).



                                           -5-
J-S56017-17



         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         ...

     (b) Other considerations.―The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

     This Court has explained:

     To satisfy the requirements of section 2511(a)(1), the moving
     party must produce clear and convincing evidence of conduct,
     sustained for at least the six months prior to the filing of the
     termination petition, which reveals a settled intent to relinquish
     parental claim to a child or a refusal or failure to perform
     parental duties. In re Adoption of R.J.S., 901 A.2d 502, 510
     (Pa. Super. 2006). In addition,

           Section 2511 does not require that the parent
           demonstrate both a settled purpose of relinquishing
           parental claim to a child and refusal or failure to
           perform parental duties. Accordingly, parental rights
           may be terminated pursuant to [s]ection 2511(a)(1)
           if the parent either demonstrates a settled purpose
           of relinquishing parental claim to a child or fails to
           perform parental duties.

     In re Adoption of Charles E.D.M., 550 Pa. 595, 708 A.2d 88,
     91 (Pa. 1998).

                                    -6-
J-S56017-17



           Once the evidence establishes a failure to perform
           parental duties or a settled purpose of relinquishing
           parental rights, the court must engage in three lines
           of inquiry: (1) the parent’s explanation for his or her
           conduct; (2) the post-abandonment contact between
           parent and child; and (3) consideration of the effect
           of termination of parental rights on the child
           pursuant to Section 2511(b).

     Id. at 92 (citation omitted).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008).

     This Court has defined parental duty as follows:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this court
     has held that the parental obligation is a positive duty which
     requires affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed
     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . her physical and emotional
     needs.

                                     -7-
J-S56017-17



In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004).

     With respect    to   Section 2511(b),    this   Court has   stated   that,

“[i]ntangibles such as love, comfort, security, and stability are involved in

the inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d

1284, 1287 (Pa. Super. 2005) (citation omitted).      Further, the trial court

“must also discern the nature and status of the parent-child bond, with

utmost attention to the effect on the child of permanently severing that

bond.”   Id. (citation omitted).     However, “[i]n cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.”     In re K.Z.S., 946

A.2d 753, 762-763 (Pa. Super. 2008) (citation omitted).

     On appeal, with respect to Section 2511(a), Mother argues that DHS

failed to meet its burden of proof. Specifically, Mother argues that she was

visiting S.D.R. and “was working on her drug and alcohol treatment.”

Mother’s brief at 10. We disagree.

     The trial court found that DHS proved by clear and convincing

evidence that Mother refused or failed to perform her parental duties for six

months prior to the filing of the termination petition pursuant to Section

2511(a)(1).   The testimony of Mr. Wirt, the case manager, supports the

court’s findings. Mr. Wirt testified that Mother’s SCP goals were to comply

with drug and alcohol treatment, participate in parenting classes, obtain a

                                      -8-
J-S56017-17


parenting capacity evaluation, obtain housing, and participate in supervised

visitation with S.D.R. N.T., 9/8/17, at 8. He testified that Mother has not

completed any of the objectives. Id. With respect to supervised visitation,

Mr. Wirt testified that, since May of 2016, Mother has attended only two out

of eighteen possible visits with S.D.R. Id. at 9. Further, he testified that

Mother’s last visit with S.D.R. was more than three months before the

termination hearing. Id. at 8-9.

      Upon review of the totality of the record evidence, we conclude that

the evidence supports the trial court’s conclusion that Mother has refused or

failed to perform her parental duties far in excess of the requisite six-month

period pursuant to Section 2511(a)(1).      Indeed, the record demonstrates

that, by the time of the termination hearing, S.D.R. had been in placement

for twenty-one months, and Mother had not completed any of her SCP

objectives. As such, we discern no abuse of discretion by the trial court.

      In addition, Mother baldly asserts that the evidence does not support

termination pursuant to Section 2511(b). We disagree.

      Our Supreme Court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are

in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., supra at 268. The Court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”    Id. at 269.    The T.S.M. Court


                                     -9-
J-S56017-17


observed that, “[c]hildren are young for a scant number of years, and we

have an obligation to see to their healthy development quickly. When courts

fail . . . the result, all too often, is catastrophically maladjusted children.”

Id.

      Upon review, there is no evidence that a bond of any kind exists

between S.D.R. and Mother. Therefore, it was reasonable for the court to

infer that none exists.    See In re K.Z.S., supra.       Mr. Wirt’s testimony

demonstrates that S.D.R. is in a pre-adoptive home, and that she views her

foster mother as her parent. N.T., 9/8/17, at 9. Mr. Wirt testified S.D.R.

will not be harmed if Mother’s parental rights are terminated.        Id. at 10.

Based on Mr. Wirt’s testimony, we discern no abuse of discretion by the

court in concluding that involuntarily terminating Mother’s parental rights will

serve S.D.R.’s developmental, physical, and emotional needs and welfare.

      To the extent Mother asserts that the evidence does not support

termination because DHS failed to use reasonable efforts to reunify her with

S.D.R., we disagree.      In In the Interest of D.C.D., 105 A.3d 662 (Pa.

2014), our Supreme Court reversed the order of this Court and reinstated

the trial court’s decision terminating the father’s parental rights to his child.

In doing so, the D.C.D. Court rejected this Court’s holding that “Section

2511 of the Adoption Act, when read in conjunction with Section 6351 of the

Juvenile Act, requires that an agency must provide a parent with reasonable

efforts aimed at reunifying the parent with his or her children prior to


                                     - 10 -
J-S56017-17


petitioning for termination of parental rights and that termination cannot be

granted absent the provision of reasonable efforts.”     In the Interest of

D.C.D., supra at 671.     Rather, the Court held that nothing in the above-

cited section of the Juvenile Act “forbids the granting of a petition to

terminate parental rights, under Section 2511, as a consequence of the

agency’s failure to provide reasonable efforts to a parent.” Id. at 675. As

such, Mother’s assertion is misplaced.      In any event, our review of the

record evidence demonstrates that DHS provided reasonable efforts to

reunify Mother with S.D.R. for twenty-one months. Nevertheless, the record

demonstrates that Mother’s conduct warranted termination pursuant to

Section 2511(a)(1) and that terminating her parental rights will serve

S.D.R.’s developmental, physical, and emotional needs and welfare pursuant

to Section 2511(b). Accordingly, we affirm the decree.

     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2017




                                   - 11 -